DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7, 9-13 and 15-16 in the reply filed on 6/14/2021 is acknowledged.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2010/0244227 in view of Co et al. US 2015/0017765.
Re claim 1, Kim teaches an apparatus, comprising: 
a semiconductor chip package (fig5) comprising: 
a) a plurality of stacked semiconductor chips (130, 220, 230 and 240, fig5, [40]), the plurality of stacked semiconductor chips being stacked with a lateral offset, wherein, the lateral offset exposes first wirebond pads (pads connected with wire 135, 225a, 235a and 245a, fig6, [40]) of the plurality of stacked semiconductor chips; 
b) a substrate interposer (140, fig5, [40]) comprising second wirebond pads (pads connected with other end of wire 135, 225a, 235a and 245a, fig6, [40]); 
c) wirebonds (135, 225a, 235a and 245a, fig6, [40]) connecting the first wirebond pads and the second wirebond pads; 
Kim is silent regarding d) a package substrate, wherein the first wirebond pads and the second wirebond pads face toward the package substrate; e) vias electrically connected to the substrate interposer and a first surface of the package substrate; and, f) package level I/Os on a second surface of the package substrate that is opposite the first surface of the package substrate.
Co teaches d) a package substrate (54, fig7, [88]), wherein the first wirebond pads (bond pads on chip 22, fig7) and the second wirebond pads (28, fig7) face toward the package substrate (54, fig7, [88]); e) vias (32, fig7, [88]) electrically connected to the substrate interposer (12, fig7, [88]) and a first surface of the package substrate (bottom surface of 56, fig7, [88]); and, f) package level I/Os (solder bump on top surface of 60, fig7 and 31, [88]) on a second surface of the package substrate that is opposite the first surface of the package substrate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim and Co to adjust the package level I/O 145 of Kim as 32 of Co with all the connection go upward toward top package substrate 54 as in fig7 of Co . The motivation to do so is to reduce overall size of the assembly and permits the use of short interconnections to facilitate high speed operation (Co, [5]).
Re claim 2, Kim modified above teaches the apparatus of claim 1 wherein the vias are through mold vias (Co, 32 through 42, fig7, [88]).
Re claim 3, Kim modified above teaches the apparatus of claim 1 wherein the substrate interposer is comprised of alternating dielectric and conductive layers (Kim, 140, fig5, [28]).
Re claim 4, Kim modified above teaches the apparatus of claim I wherein the substrate interposer is comprised of a semiconductor chip (Kim, 140, fig5, [28]).
Re claim 5, Kim modified above teaches the apparatus of claim 4 wherein the semiconductor chip comprises transistors (140 as logic chip, [33]; logic chip of non-volatile storage devices comprises transistors and wires, see teaching reference Sekar et al. US 2008/0158975 [11]).
Re claim 6, Kim modified above teaches the apparatus of claim I wherein the package substrate comprises a redistribution layer (Co, 54, fig7, [88]).
Re claim 7, Kim modified above teaches the apparatus of claim I wherein the package substrate comprises a coreless substrate (Co 22 changed to 140 and memory stack of Kim).
Re claim 9, Kim modified above teaches the apparatus of claim I wherein the plurality of stacked semiconductor chips comprises memory semiconductor chips (Co, [33]).
Re claim 10, Kim modified above teaches the apparatus of claim 1 wherein the memory semiconductor chips comprise non volatile memory semiconductor chips (Kim, [33]).
Re claim 11, Kim teaches a computing system (500, fig10, [55]), comprising: 
a plurality of processing cores (510, fig10, [55]; processor refers to processing cores configured to process data, see teaching reference Peng US 2014/0365914 [15]); 
a main memory controller (530, fig10, [55]); 
a network interface (network interface used for mobile device, [55, 56]); and, 
a semiconductor chip package (fig5) comprising: 
a) a plurality of stacked semiconductor chips (130, 220, 230 and 240, fig5, [40]), the plurality of stacked semiconductor chips being stacked with a lateral offset, wherein, the lateral offset exposes first wirebond pads (pads connected with wire 135, 225a, 235a and 245a, fig6, [40]) of the plurality of stacked semiconductor chips; 
b) a substrate interposer (140, fig5, [40]) comprising second wirebond pads (pads connected with other end of wire 135, 225a, 235a and 245a, fig6, [40]); 
c) wirebonds (135, 225a, 235a and 245a, fig6, [40]) connecting the first wirebond pads and the second wirebond pads; 
Kim is silent regarding  d) a package substrate, wherein the first wirebond pads and the second wirebond pads face toward the package substrate; e) vias electrically connected to the substrate interposer and a first surface of the package substrate; and, f) package level I/Os on a second surface of the package substrate that is opposite the first surface of the package substrate.
Co teaches d) a package substrate (54, fig7, [88]), wherein the first wirebond pads (bond pads on chip 22, fig7) and the second wirebond pads (28, fig7) face toward the package substrate (54, fig7, [88]); e) vias (32, fig7, [88]) electrically connected to the substrate interposer (12, fig7, [88]) and a first surface of the package substrate (bottom surface of 56, fig7, [88]); and, f) package level I/Os (solder bump on top surface of 60, fig7 and 31, [88]) on a second surface of the package substrate that is opposite the first surface of the package substrate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim and Co to adjust the package level I/O 145 of Kim as 32 of Co with all the connection go upward toward top package substrate 54 as in fig7 of Co . The motivation to do so is to reduce overall size of the assembly and permits the use of short interconnections to facilitate high speed operation (Co, [5]).
Re claim 12, Kim modified above teaches the computing system of claim 11 wherein the semiconductor chip package is a component in the computing system's mass storage (Kim, 130, fig7, [33]).
Re claim 13, Kim modified above teaches the computing system of claim 11 wherein the semiconductor chip package is a component in the computing system's main memory (Kim, 520, fig10, [55]).
Re claim 15, Kim modified above teaches the computing system of claim 11 wherein the plurality of stacked semiconductor chips comprises memory semiconductor chips (Kim, 130, fig7, [33]).
Re claim 16, Kim modified above teaches the computing system of claim 11 wherein the memory semiconductor chips comprise non volatile memory semiconductor chips (Kim, 130, fig7, [33]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812